Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page1of32 PagelD #: 83

Exhibit “H”
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 2of32 PagelD#: 84

Acura of Mobile
1151 1-65 E Service Rd S
Mobile, AL 36606

 

 

__ Appraisal Voucher

_ Customer Information - Appraisal Information

| Name: Virginaus Taylor ' Completed Date: 5/22/2018 4:45 PM
| Address: : Appraised Value: $41,500.00

: City: ' Appraiser: Drew Favors

| Region: _ Salesperson:

Postal Code:
Home Phone:

i
|

. _ Vehicle Description
_ Year: 2017 Odometer: 11,853
; Make: Acura VIN: SFRYD4H86HB024551
Model: MDX _ Color:
Series: 3.5L

_ Accessory Equipment
Certified Pre-Owned

|

_ Owner Acknowledgement
The owner acknowledges that the information is correct and that any issues with this vehicle are noted below.

Vehicle Salvaged Flood Damage Factory Buyback
Yes[_] No X] Yes[_| No [X] Yes[_] No X]
Previously Damaged Emission Systems Verified Odometer Replaced

Yes[_ | No X] Yes[_| No &X] Yes[_] No [x]

Owner Signature Date

 

Sales Manager

 

Appraiser

 

Notes

i

__This is the value of the MDX had it not been in a Major Damage accident .

 

 

 
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 3of32 PagelD#: 85

Acura of Mobile
Ie 1151 I-65 E Service Rd S
beac ~ Mobile, AL 36606

 

 

__ Appraisal Voucher

Customer Information Appraisal Information

' Name: Virginaus Taylor ' Completed Date: 5/22/2018 4:47 PM
| Address: ' Appraised Value: $27,000.00

' City: _ Appraiser: Drew Favors

' Region: Salesperson:

| Postal Code:

| Home Phone:

:

i

[eovermncsenene reracmacenaeanenmmmwam math sini mn cman enn haste ten Mans cnaieiaiennne Medina ume wile ua 4c aig eee poses cavemen vee oes

[Corner nti a staan arn mire Wi intent JG sn HELE A yee caste ae SET te eae ts te erenaee eM Get tne Se tenet RS Fale eto salewinni yom

| Vehicle Description

: Year: 2017 Odometer: 11,853

| Make: Acura _ VIN: SFRYD4H86HB024551
| Model: MDX Color:

_ Series: 3.5L

i

_ Accessory Equipment
Certified Pre-Owned

| Owner Acknowledgement

The owner acknowledges that the information is correct and that any issues with this vehicle are noted below.

Vehicle Salvaged Flood Damage Factory Buyback

| Yes[_] No [xX] Yes[_] No [X] Yes[_ | No XX]

Previously Damaged Emission Systems Verified Odometer Replaced

 

 

 

 

! Yes[_] No Xx] Yes[_] No X Yes[_] No x]
!
Owner Signature Date
Sales Manager
Appraiser
| Notes
This is the value of the MDxX in its repaired condition taking in to account the Accident.

 

 

 

7 @2018 vAuto Ing
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 4of32 PagelD #: 86

Exhibit “T”
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page5of32 PagelD #: 87

 

MEDICAL RECORDS CERTIFICATION
Records [Billing

i, the undersigned Custodian of Records for Vital Chart, A Division of VRC ~ Vital Records Control

Hereby Certify and Affirm in writing there are MEDICAL RECORDS for

VIRGINIUS TAYLOR _ 10/14/1941

(Patient’s Name, DOB)

From the Medical Facility of

The Orthopacdic Grovp.

; (Medical Facility Name}

I, furthermore, certify MEDICAL RECORDS were Made or Kept in the Usual Regular
Course of Business of the above Facility. MEDICAL RECORDS were made at the Time of
The Occurrence or Within a Reasonable Time thereafter, ] further Certify MEDICAL RECORDS

Were Furnished in Response to a Legal and Proper Request for the same.

AR of Which I Hereby and Affirm on this the Z4- day of JO NJ * 20 \9

Custodian Jews yj

Sworn to and subscribed before me this the ay day of JOM : aO IG

Notary Public

My Commission Expires 4-2020

 

Virginius Taylor OrthoGroup001
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 6of32 PagelD #: 88

Account Inquiry

ACCOUNT INQUIRY

Page | of 5

The Orthopaedic Group PC

P 0 Box 86144 Mobile AL 366896144
Tel: (251) 476-5050 Fax: (251) 450-2770

01/24/2019 12:09 PM (CST)

Account# 1753580

Guarantor Information:

Virginius L Taylor

Patient Information:

Virginius L Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Payor Current 31-60 Days i 61-90 Days : Over 90 Balance |
Self $0.00 $0.00 $0.00 $0.00 $0.00
Insur $1,143.00 $0.00 $0.00 $0.00 $1,143.00
Collect $0.00 $0.00 $0.00 $0.00 $0.00
Unassigned: $0.00
Total Balance: $1,143.00
| Service Date | Voucher# {Provider | Chg Amt Pmts/Adjs i Balance [Payor Coverage Type ‘Billed Date i Age Patient
= 06/29/2017 18189140 JINR $325.00 $325.00 $0.00 Self-Pay 08/14/2017 0 Virginius L
Taylor
{Location 'Department [Place Of |Refer. |Batch# Voucher ‘Date | Responsible i Co-Ins } Co-Ins Void Date Voided
i Svc jDr. \ Status | Updated iParty | Amt; Paid | Batch#t iVoided — ;By
TOG - TOG TOG -AO JNR 071017sabAO0009 Updated 07/11/2017 Virginius L $0.00 $0.00
AO Taylor
iClaim# {Bill Media {Billing Prov ' Local Use Text [Orig Voucher# Orig Payor {Orig Bill Date [Orig Media
18189140 JINR 18189140 BLUEAD 07/11/2017 Electronic
i Dates of Procedure |mods | Description ‘Diagt Description iTos [Units Fee | Pmts/Adjs | Amt
Service | | i : i i i Amti | Due
06/29/2017 99214 25 Office or Other OutPt Visit Est Level MO07.641 Enteropathic arthropathies, MEDICAL 1.00 $120.00 $120.00 $0.00
4 right hand
Dates of } Procedure [Mods Description {Diag | Description | TOS ‘Units : Fee [Pmts/Adjs: Amt
| Service i : ' i P| amt. | Due
06/29/2017 20600 RT Arthrocnts Aspir&/Njx Sm Jt/Bursa = M07.641 Enteropathic arthropathies, SURGICAL 1.00 $90.00 $90.00 $0.00
right hand
Dates of Procedure [Mods | Description |Diagl : Description iTOS iUnits i Fee [ Pmts/Adis | Amt .
Service | i i : ; i i amti {Due .
06/29/2017 73110 RT — Radex Wrst Comp! Minimum 3 Views M07.641 Enteropathic arthropathies, XRAY 1,00 $100.00 $100.00 $0.00
right hand
Dates of Procedure |Mods Description |Diagt } Description :TOS [units | Fee | Pmts/Adjs | Amt :
Service | | : i i | _ Amt] |_ Due:
«= 06/29/2017 30702 Betamethasone Acetate/Sod Phosp 07.641 Enteropathic arthropathies, OTHER 1.00 $15.00 $15.00 $0.00
Per3mg I right hand
| National Drug Code : Manufacturer Code Lot Number : Unit of Measure unit Count : Unit Price [Prescription Number
00517072001 Unit 1,00 $0.00
jPayment | Reference ‘Coverage ‘Insurance Transaction Pmt | Transfer i Trsf | Batch# | Status ‘Date ‘Void | Date (Voided
Date i Type i ' _ Amt :To ; Amt: : [Updated :Batch# : Voided {By
07/10/2017 Kiosk - TOG - AO Self-Pay  ZSelf Pay $30.00 071017rkbAO0001 Updated 07/11/2017

file:///C:/Users/jjernigan/A ppData/Local/Temp/8/csim Viewer/csil C82.tmp

Virginius Taylor

1/24/2019
OrthoGroup002
Case 1:19-cv-00997-WS-B Document 1-2

Account Inquiry

Filed 11/15/19 Page 7 of 32 PagelD #: 89

Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Card
Payment
07/18/2017 216033003257185 Medical BLUEAD BCBS $150.63 071817BETAOBCBS Updated 07/19/2017
Payment
07/18/2017 216033003257185 Medical BLUEAD BCBS $140.08 071817BETAOBCBS Updated 07/19/2017
Adjustment
07/18/2017 216033003257185 Medical BLUEAD BCBS $3.08 071817BETAOBCBS Updated 07/19/2017
Adjustment
07/18/2017 216033003257185 Medical BLUEAD BCBS Self-Pay $1.21 071817BETAOBCBS Updated 07/19/2017
Transfer
07/18/2017 216033003257185 Self-Pay —_ Rebilled 071817BETAOBCBS Updated 07/19/2017
Claim
08/14/2017 CK796 Self-Pay  ZSelf Pay $1.21 081417MCMAQ0005 Updated 08/15/2017
Check
Payment
| Service Date [Voucher# [Provider i Chg Amt j Pmits/Adjs ! Balance | Payor ‘Coverage Type i illed Date |
~ 06/29/2017 18222330 JNR $80.00 $80.00 $0.00 Self-Pay 07/17/2017 0 Virginius L
Taylor
‘Location {Department Place Of | Batch# ‘Voucher {Date ‘Responsible Co-Ins | Co-Ins | Void i Date Voided
: \ 1Svc : Status {Updated Party Amt | Paid | Batch#t \Voided By
TOG - TOG TOG - AO JNR 062917IbwAQ0001 Updated 06/30/2017 Virginius L $0.00 $0.00.
AO Taylor
: Claim [Bill Media {Billing Prov | Local Use Text {Orig Voucher# Orig Payor {Orig Bill Date [orig Media
18222330 JINR 18222330 BLUEAD 06/30/2017 Electronic
Dates of Service [Procedure [Mods [Description 'Diagl |Description ‘Tos [units jFee Amt | Pmts/Adjs {amt Due

 

» 06/29/2017

13923

RT

Hfo

M18.11 Unilateral primary osteoarthritis of first carpometacarpal j OTHER 1.00

$80.00

$80.00 $0.00

 

i Mapped ICD9-1 | Description

[Mapped ICD9-2 {Description {Mapped ICD9-3 {Description {Mapped ICD9-4 | Description
| |

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

715.14 Osteoarthrosis Iclad prm, hand
Payment iReference {Coverage ‘Insurance [Transaction | Pmt {Transfer | Trsf | Batch# | Status {Date Void iDate —Voided
jOate i i Type i Amt |To i Amt | i {Updated  Batch# : Voided iy
07/11/2017 216033003250334 Medical BLUEAD BCBS $59.91 071117BETAOBCBS Updated 07/12/2017
Payment
07/11/2017 216033003250334 Medical BLUEAD BCBS $3.59 071117BETAOBCBS Updated 07/12/2017
Adjustment
07/11/2017 216033003250334 Medical BLUEAD BCBS $1.22 071117BETAOBCBS Updated 07/12/2017
Adjustment
07/11/2017 216033003250334 Medical BLUEAD BCBS Self-Pay $15.28 071117BETAOBCBS Updated 07/12/2017
Transfer
07/11/2017 216033003250334 Self-Pay — Rebilled 071117BETAOBCBS Updated 07/12/2017
Claim
08/14/2017 CK796 Self-Pay ZSelfPay  $14,07 081417MCMAOQ0005 Updated 08/15/2017
Check
Payment
10/16/2017 07/17/2017 Self-Pay Self Pay $1.21 COL101617COLLWKFL1 Updated 10/16/2017
Small
Balance
Adjustment
Service Date | Voucher # [Provider i Chg Amt | Pmts/Adjs : Balance | Payor | Coverage Type ‘Billed Date Age | Patient
= 12/21/2018 22299510 CWH $220.00 $220.00 $0.00 BLUEAD Medical 12/28/2018 0 Virginius L
Taylor
{Location ‘Department [Place Of :Refer. iBatch# iVoucher : Date Co-Ins | Co-Ins | Void ‘Date Voided
i {Svc iDr, | Status Updated Amt! Paid ,Batch# \Voided By
TOG - TOG TOG -AO selfref | 122718tegAQ0009 Updated 12/28/2018 — Virginius L $0.00 $0.00
AO Taylor
i Claim# [Bill Media | Billing Prov ! Local Use Text [Orig Voucher# Orig Payor lorig Bill Date ‘orig Media
22299510 Electronic CWH 22299510 BLUEAD 12/28/2018 Electronic
[Dates of Service 'Procedure [Mods | Description {Diagt Description TOs i units | Fee Amt : Pmts/Adjs | Amt Due |
= = 12/21/2018 99213 Office or Other OutPt Visit Est Level 3 MS4.5 Low back pain MEDICAL 1.00 $90.00 $90.00 $0.00
file:///C:/Users/jjernigan/AppData/Local/Temp/8/csim Viewer/csilC82.tmp 1/24/2019
Virginius Taylor OrthoGroup003
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 8of32 PagelD#: 90

 

 

 

 

 

Account Inquiry Page 3 of 5
| Diag2 |Description :Diag3 |Description [Diag4 [Description i
M51,.36 Other intervertebral disc degeneration, lumbar region M51.37 Other intervertebral disc degeneration, lumbosacral region
[Dates of Service {Procedure [Mods | Description {Diagi : Description TOS : Units | Fee Amt | Pmits/Adjs | Amt Due -
= 12/21/2018 72100 Radex Spi Lumbosac 2/3 Views M54.5 Low back pain XRAY 1.00 $130.00 $130.00 $0.00
[Diag2 |Description ‘Diag3 [Description iag4 {Description

   

 

M51.36 Other intervertebral disc degeneration, lumbar region 51.37 Other intervertebral disc degeneration, lumbosacral region

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment Reference {Coverage {Insurance | Transaction Pmt | Transfer Trsf i Batch# tatus | Date Void I Date |Voided :
Date i Type | Amt {To Amt | jUpdated iBatch# | Voided By i
01/02/2019 Kiosk - TOG - AO Self-Pay Self Pay $30.00 010219vleSO0001 Updated 01/03/2019
Credit Card-
Copay
01/08/2019 216033003819128 Medical BLUEAD BCBS $69.71 010819BETAOBCBS Updated 01/09/2019
Payment
01/08/2019 216033003819128 Medical BLUEAD BCBS $118.86 O10819BETAOBCBS Updated 01/09/2019
Adjustment
01/08/2019 216033003819128 Medical BLUEAD BCBS $1.43 010819BETAOBCBS Updated 01/09/2019
Adjustment
[Service Date ' Voucher # [Provider ! Chg Amt : Pmits/Adjs : Balance | Payor ' Coverage Type {Billed Date i Age : Patient
= 01/03/2019 22353550 ANW $302.00 $30.00 $272.00 BLUEAD Medical 02/07/2019 17 Virginius L
Taylor
Location | Department | Place Of iRefer. iBatch# Voucher | Date iResponsible | Co-In: Co-Ins Void iDate }Voided
, Sve Dr. {Status iUpdated i Party i Am Paid |Batch# —[Voided [By
TOG- TOG TOG -PT CWH 010419JDFATO001 Updated 01/07/2019 Virginius L $0.00 $0.00
PT Taylor
' Claim {Bill Media [Biting Prov [Orig Voucher# | Orig Payor {Orig Bill Date Orig Media
22353550 Electronic ANW 22353550 BLUEAD 01/07/2019 Electronic
| Dates of Service [Procedure [Mods |Description !Diagl : Description {TOS | Units | Fee Amt | Pmts/Adjs | Amt Due :
01/03/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
{Dates of Service [Procedure {Mods | Description | Diagl ! Description {TOS Units : Fee Amt | Pmits/Adis | Amt Due
01/03/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss MS4.5 Low back pain MEDICAL 1.00 $55.00 $0.00 $55.00
{Dates of Service [Procedure [Mods | Description | Diag | Description TOS i Units : Fee Amt | Pmts/Adjs | Amt Due
01/03/2019 97161 GP Evaluation-Low Complexity MS4.5 Low back pain MEDICAL 1.00 $136.00 $0.00 $136.00
{Dates of Service [Procedure [Mods |Description i Diag | Description (TOS i Units | Fee Amt | Pmts/Adjs | Amt Due .
01/03/2019 97530 GP Ther Acty Dir Pt Contact By Provider Ea MS54.5 Low back pain MEDICAL 1.00 $55.00 $0.00 $55.00
Payment Reference [Coverage Insurance [Transaction i Pmt | Transfer i Trsf IBatch#t {Status ‘Date ‘Void 'Voided :
Date i Type i | i Amt To Amt | i ‘Updated == Batch# By
01/04/2019 Trans ID: Self-Pay Self Pay Credit $30.00 010419JDFATO001 Updated 01/07/2019
80258443 Card- Copay
[Service Date | Voucher# [Provider Chg Amt : Pmts/Adjs : Balance | Payor | Coverage Type Billed Date | Age ‘Patient
~ 01/07/2019 22400710 ANW $166.00 $30.00 $136.00 BLUEAD Medical 01/09/2019 15 Virginius L
Taylor
Location :Department ; Place Of ‘Refer. iBatch# Voucher |Responsible [ Co-Ins | Co-Ins {Void {Date Voided
Svc {Dr. | Status {Party ; Amt! Paid ;Batch# = Voided By
TOG- TOG TOG - PT CWH 0108193DFATO001 Updated 01/09/2019 Virginius L $0.00 $0.00
PT Taylor
iClaim# ‘Bill Media [Billing Prov | Local Use Text [orig Voucher# |Orig Payor Orig Bill Date {Orig Media
22400710 Electronic ANW 22400710 BLUEAD 01/09/2019 Electronic
Dates of Service | Procedure iMods |Description {Diag : Description ‘TOS ' Units | Fee Amt | Pmts/Adjs | Amt Due
01/07/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn MS4.5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
iDates of Service | Procedure [Mods [Description 1Diag1 [Description | TOS | Units | Fee Amt} Pmts/Adjs; Amt Due .
01/07/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss MS4.5 Low back pain MEDICAL 2.00 $110.00 $0.00 $110.00
file:///C:/Users/jjernigan/A ppData/Local/Temp/8/csim Viewer/csilC82.tmp 1/24/2019

Virginius Taylor OrthoGroup004
Case 1:19-cv-00997-WS-B

Account Inquiry

 

Document 1-2 Filed 11/15/19 Page9of32 PagelD#: 91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

Page 4 of 5
j j i { i i } i i i
|Payment {Reference [Coverage insurance | Transaction i Pmt [Transfer : Trsf ‘Batch# istatus i Date 'Void i Date | Voided :
\Date : pType \ Amt To | Amt | ‘ jUpdated —_Batch# = Voided | By
01/08/2019 Trans ID: Self-Pay Self Pay Credit $30.00 010819JDFATO001 Updated 01/09/2019
80531675 Card- Copay
| Service Date [Voucher# [Provider | Chg Amt : Pmts/Adjs : Balance [Payor | Coverage Type ‘illed Date I Age Patient
= 01/10/2019 22400760 ANW $166.00 $30.00 $136.00 BLUEAD Medical 01/14/2019 10 Virginius L
. Taylor
iLocation [Department Place Of jRefer. {Batch# i Voucher : Date Responsible Co-Ins j Void Date Voided
| Sve Dr. Status | Updated Party Paid |Batch# — {Voided [By
TOG- TOG TOG - PT CWH 011119JDFATO001 Updated 01/14/2019 — Virginius L $0.00 $0,00
PT Taylor
'Claim# ED Media [Billing Prov i Local Use Text |Orig Voucher# [Org Payor Orig Bill Date {Orig Media
22400760 Electronic ANW 22400760 BLUEAD 01/14/2019 Electronic
[Dates of Service [Procedure {Mods [Description [Diag] [Description TOS | Units | Fee Amt | Pmts/Adjs| Amt Due
01/10/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
[Dates of Service | Procedure [Mods | Description [Diagl | Description 'TOS Units | Fee Amt | Pmts/Adjs | Amt Due
01/10/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $0.00 $110.00
Payment Reference Coverage [Insurance Transaction Pmt | Transfer ' Test Batch# ‘Status Date iVold | Date Voided :
Date { Type l i amt To i Amt i : Updated jBatch# |Voided By
01/11/2019 appr: Self-Pay Self Pay Credit $30.00 011119JDFATO001 Updated 01/14/2019
80753311 Card- Copay
credit card
' Service Date | Voucher# [Provider i Chg Amt : Pmts/Adjs : Balance |Payor | Coverage Type ‘Billed Date ' Age :Patient
= 01/15/2019 22463170 ANW $166.00 $30.00 $136.00 BLUEAD — Medical 01/17/2019 7 Virginius L
Taylor
| partment | Place Of Refer. |Batch# {Voucher Date } Responsible Co-Ins Void ‘Date \Voided
Sve ior. iStatus Party Paid |Batch# | Voided [By
TOG TOG - PT CWH 011619JDFATO001 Updated 01/17/2019 Virginius L $0.00 $0.00
Taylor
Clima ‘sill Media {Billing Prov Local Use Text [Orig Voucher# {Orig Payor [Orig Bill Date ‘Orig Media
22463170 Electronic ANW 22463170 BLUEAD 01/17/2019 Electronic
{Dates of Service {Procedure {Mods [Description | Diagt | Description ies | Units | Fee amt | Pmts/Adjs | Amt Due
01/15/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
{Dates of Service |Procedure {Mods { Description ! Diag] : Description Tos [ Units | Fee Amt | Pmits/Adjs | Amt Due |
01/15/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $0.00 $110.00
rvs erst pata ng poe : se . : ve : : : ¢
iPayment : Reference iCoverage surance | Transaction i Pmt ‘Transfer | Trsf 'Batch# Status | Date :Void iDate  Voided
'Date i i Type | + Amt [To 2 Amt | | ‘Updated | Batch# :Voided ‘By
01/16/2019 Trans ID: Self-Pay Self Pay Credit $30.00 011619JDFATO001 Updated 01/17/2019
81073770 Card- Copay
{Service Date [Voucher [Provider | Chg Am Pmts/Adjs : Balance {Payor | Coverage Type ‘Billed Date i Age | Patient
= 01/17/2019 22400790 ANW $166.00 $30.00 $136.00 BLUEAD Medical 01/21/2019 3 Virginius L
Taylor
[Location {Department Place Of [Reter. [Batch# Voucher iDate Responsible | Co-Ins{ Co-Ins } Void (Date Voided
| i Svc Dr. [Status Updated Party i Amt: Paid | Batch# Woided By
TOG- TOG TOG - PT CWH 011819JDFAT0001 Updated 01/21/2019 Virginius L $0.00 $0.00
PT Taylor
‘Claim# {Bil Media [Biting Prov : Local Use Text \Orig Voucher# | Orig Payor [Orig Bill Date ‘Ong Media
22400790 Electronic ANW 22400790 BLUEAD 01/21/2019 Electronic
{Dates of Service | Procedure iMods |Description ‘Diag scription ‘TOS | Units | Fee Amt | Pmts/Adjs | Amt Due *
01/17/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
{Dates of Service | Procedure 'Mods | Description :Diag1 : Description ‘TOS : Units | Fee Amt i Pmts/Adjs | Amt Due
01/17/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2,00 $110.00 $0.00 $110.00
file:///C:/Users/jjernigan/A ppData/Local/Temp/8/csim Viewer/csi 1 C82.tmp 1/24/2019

Virginius Taylor OrthoGroup005
Case 1:19-cv-00997-WS-B D

Account Inquiry

ocument 1-2 Filed 11/15/19 Page 10 of 32 PagelD #: 92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5S of 5
j i i i i { { L i : ;
jPayment Reference {Coverage Insurance } Transaction ; Pmt | Transfer i Trsf i} Batch# Date —_[ Voided
|Oate i {Type i Amt {To i Amt | iVoided | By
01/18/2019 Trans ID: Self-Pay Self Pay Credit $30.00 011819JDFATO002 Updated 01/21/2019
81223637 Card- Copay
| Service Date {Voucher # | Provider ' Chg Amt i Pmts/Adjs : Balance | Payor ‘Coverage Type : Billed Date Age ‘Patient
= 01/21/2019 22493820 ANW $166.00 $30.00 $136.00 BLUEAD Medical 01/23/2019 1 Virginius L
Taylor
{Location | Department Place Of jRefer. Batch# Voucher ‘Date Responsible i Co-Ins! Co-Ins } Void Date (voided
i Sve Or. Status : Updated Party Amti Paid | Batch# Voided iby
TOG - TOG TOG - PT CWH 012219]DFATO001 Updated 01/23/2019 — Virginius L $0.00 $0.00
PT Taylor
‘Claim# i Bill Media [Billing Prov : Local Use Text orig Voucher# [Orig Payor [Orig Bill Date iOrig Media
22493820 Electronic ANW 22493820 BLUEAD 01/23/2019 Electronic
(Dates of Service {Procedure {Mods |Description | Diag1 : Description i TOS i Units | Fe Pmts/Adjs | Amt Due
01/21/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $ $30.00 $26.00
[Dates of Service [Procedure ‘Mods |Description ;Diag1 ' Description ‘TOS | Units : Fee Amt | Pmts/Agjs | Amt Due
01/21/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $0.00 $110.00
Payment [Reference Coverage {Insurance | Transaction Pmt Transfer : Trsf i Batch# | Status ‘Date {Void Date Voided |
Date i Type Amt {To Amt: i ! Updated |Batch# |Voided | By :
01/22/2019 appr Self-Pay Self Pay Credit $30.00 012219jdfATOOO1 Updated 01/23/2019
81445132 Card- Copay
credit card
[Service Date | Voucher# |Provider ' Chg Amt i Pmts/Adjs : Balance [Payor | Coverage Type ‘Billed Date | Age ‘Patient
= 01/23/2019 22493830 ANW $221,00 $30.00 $191.00 BLUEAD Medical 0 Virginius L
Taylor
{Location [Department Place Of | Refer. | Batch# Voucher {Date i Responsible Co-Ins} Co-Ins | Void Date \Voided
| ! Svc {Or, i Status {Updated —_: Party Amt Paid :Batch# — Voided By
TOG- TOG TOG~-PT CWH 012419)DFATOO001 Entered Virginius L $0.00 $0.00
PT Taylor
: Claim i Bill Media {Billing Prov {Local Use Text ‘Orig Voucher# {Orig Payor ‘Orig Bill Date : Orig Media
0 ANW 22493830 BLUEAD
[Dates of Service [Procedure iMods [Description |Diag1 | Description |TOs | Units | Fee Amt , Pmts/Adjs ' Amt Due :
01/23/2019 97014 GP App! Modality 1+ Areas Elec Stimj Unattn M54,5 Low back pain MEDICAL 1.00 $56.00 $30.00 $26.00
{Dates of Service [Procedure | Mods {Description [Diagt {Description | TOs | Uni Fee Amt | Pmts/Adjs | Amt Due :
01/23/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 3.00 $165.00 $0.00 $165.00
: ‘ ' wen potting -
{Payment Reference iCoverage Insurance ! Transaction Pmt | Transfer Trsf | Batch# Status : Date | Void {Date i Voided i
{Date Type ; + AmtiTo Amt iUpdated | Batch# oided | By
01/24/2019 Trans ID: Self-Pay Self Pay Credit $30.00 012419JDFATO001 Entered
81563422 Card- Copay
file:///C:/Users/jjernigan/A ppData/Local/Temp/8/csim Viewer/csilC82.tmp 1/24/2019

Virginius Taylor OrthoGroup006
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 11o0f32 PagelD #: 93

STATE OF Al WA! NC)
county oF MODE, )
CERTIFICATE

| hereby certify that the attached is a true and complete copy of the medical and billing
records pertaining to medical services provided to VIRGINIUS TAYLOR kept in our office in my
custody, and I am the legal custodian and keeper of said records of THE ORTHOPAEDIC
GROUP, P.C

| further certify that said records were made in the regular course of business of THE
ORTHOPAEDIC GROUP, P.C. and that it was in the regular course of business for such records
to be made at the ume of the events, transactions or occurrences to which they refer, or within a
reasonable time thereafter. Further, 1am familiar with and know the reasonable value and price for
the various charges made and shown in said records and they are just, reasonable, and proper in

keeping with those generally charged in the community wherever these services were provided.
oS - G

/'
Signed this DAsay of om 20 |Q_.

ean AVG cat enmsoan
CUSTODIAN OF REGORDS 3

Sworn to and subscribed before me this QA Qual oae0! |

Pert AWA,

Notary Public

My Commission Expires 4-2020

 

 

Virginius Taylor OrthoGroup045
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 12o0f32 PagelID#: 94

Account Inquiry Page 1 of 7

The Orthopaedic Group PC
P O Box 86144 Mobile AL 366896144
Tel: (251) 476-5050 Fax: (251) 450-2770
ACCOUNT INQUIRY 07/24/2019 1:11 PM (CST)

Account# 1753580

Guarantor Information:

Virginius L Taylor

Virginius L Taylor

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Payor | Current j 31-60 Days | 61-90 Days | Over 90 | Balance |
Self $0.00 $0.00 $0.00 $0.00 $0.00
Insur $0.00 $0.00 $0.00 $0.00 $0.00
Collect $0.00 $0.00 $0.00 $0.00 $0,00
Unassigned: $0,00
Total Balance: $0.00
i Service Date Voucher# [Provider Chg Amt Pmts/Adjs Balance }Payor : Coverage Type {Billed Date Age {Patient
« 01/03/2019 22353550 ANW $302.00 $302.00 $0.00 BLUEAD Medical 01/07/2019 0 Virginius L
Taylor
|Location {Department |Place Of (Refer. | Batchi# Voucher ‘Date Responsible : Co-lIns! Co-Ins\Void  iDate — Voided
} i iSvc ‘Dr. i } Status } Updated Party { Amt ; Paid (Batch# j;Voided By
TOG - TOG TOG - PT CWH 010419JDFATO001 Updated 01/07/2019 Virginius L $0.00 $0.00
PT Taylor
[Claims jBllMedia [Billing Prov [Local Use Text [Orig Voucher# [Orig Payor {Orig Bill Date [Orig Media
22353550 Electronic ANW 22353550 BLUEAD 01/07/2019 Electronic
[Dates of Service [Procedure | Mods | Description [Diegi |Description :TOS Units | Fee amt | Pmts/Adis | Amt Due}
01/03/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn MS4.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
| Dates of Service [Procedure [ Mods | Description [Diagl {Description ‘Tos | Units | Fee Amt | Pmts/Adjs ! Amt Due |
01/03/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss MS4.5 Low back pain MEDICAL 1.00 $55.00 $35.34 $19.66
[Dates of Service ‘Procedure i Mods j Description [Diagt |Description 'TOS i Units | Fee Amt | Pmts/Adjs , Amt Due |
01/03/2019 97161 GP Evaluation-Low Complexity MS4.5 Low back pain MEDICAL 1.00 $136.00 $136.00 $0.00
' Dates of Service j Procedure | Mods | Description {Diag {Description ‘Tos Units ? Fee Amt | Pmts/Adjs ; Amt Due ;
01/03/2019 97530 GP Ther Actv Dir Pt Contact By Provider Ea MS4.5 Low back pain MEDICAL 1.00 $55.00 $55.00 $0.00
iPayment | Reference 'Coverage Insurance [Transaction Pmt (Transfer | Trsf | Batch#t ‘Status Date ‘Void [Date Voided |
Date i Type} i Amt | To pamt | : ‘Updated | Batch# | Voided | By
01/04/2019 Trans ID: Self-Pay Self Pay $30.00 0104199DFATO001 Updated 01/07/2019
80258443 Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $160.43 O20S19BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $109.33 O20S19BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $2.24 020519BETAOBCBS Updated 02/06/2019
Adjustment
file:///C:/Users/jjernigan/A ppData/Local/Temp/1 6/csim Viewer/csi338.tmp 7/24/2019

Virginius Taylor OrthoGroup046
Case 1:19-cv-00997-WS-B

Document 1-2 Filed 11/15/19 Page 13 0f 32 PagelD #: 95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Inquiry Page 2 of 7
. ; . i i i
| Service Date | Voucher# | Provider | Chg Amt | Pmis/Adis | Balance [Payor i Coverage Type [Billed Date | Age [Patient
= 01/07/2019 22400710 ANW $166.00 $166.00 $0.00 BLUEAD Medical 01/09/2019 0 Virginius L
Taylor
Location | Department Place Of Refer, | Batch# ‘Voucher | Date Responsible Co-Ins | Co-Ins Void {Date | Voided
| Svc yOr. : Status | Updated jParty Amt } Paid {Batch# |Voided | By
TOG - TOG TOG - PT CWH 010819JDFATO001 Updated 01/09/2019 — Virginius L $0.00 $0.00
PT Taylor
iClaimat 'Bill Media {Billing Prov {Local Use Text ‘Orig Voucher# | Orig Payor ‘Orig Bill Date “Orig Media
22400710 Electronic ANW 22400710 BLUEAD 01/09/2019 Electronic
[Dates of Service {Procedure | Mods | Description |Diagt |Description iTOS ' Units | Fee Amt | Pmts/Adijs | Amt Due |
01/07/2019 97014 GP App! Modality 1+ Areas Elec Stimj Unattn MS4.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service [Procedure [Mods | Description [Diagi [Description [TOS _| Units | Fee Amt} Pmts/Adjs | Amt Due |
01/07/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss MS54.5 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment Reference overage | Insurance | Transaction | Pmt Transfer Test Batch# [status i Void Date IVoided |
Date Type \ ; Amt [To Amt i {Updated - i Batch# Voided | By i
01/08/2019 Trans ID: Self-Pay Self Pay $30.00 010819JDFATO001 Updated 01/09/2019
80531675 Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 O020S19BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32.05 020S519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $0.65 020519BETAOBCBS Updated 02/06/2019
Adjustment
[Service Date |Voucher# Provider | Chg Amt i Pmts/Adjs | Balance [Payor ‘Coverage Type {Billed Date Age {Patient
= 01/10/2019 22400760 ANW $166.00 $166.00 $0.00 BLUEAD Medical 01/14/2019 0 Virginius L
Taylor
Location | Department {Place Of ‘Refer. | Batch# Voucher [Date Responsible | Co-Ins| Co-Ins {Void Date Voided
Svc Dr. Status Updated Party Amt Paid | Batch# Voided By i
TOG- TOG TOG ~- PT CWH 011119JDFATO001 Updated 01/14/2019 — Virginius L $0.00 $0.00
PT Taylor
IClaime {Bill Media Billing Prov {Local Use Text | Orig Voucher#t lorig Payor {Orig Bill Date | Orig Media
22400760 Electronic ANW 22400760 BLUEAD 01/14/2019 Electronic
[Dates of Service | Procedure | Mods ! Description 'Diag1 ‘Description ‘Tos : Units | Fee amt | Pmts/Adjs } Amt Due
01/10/2019 97014 GP Appl Modality 14+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1,00 $56.00 $75.66 ($19.66)
| Dates of Service [Procedure | Mods | Description (Diag ‘Description TOS _ Units | Fee Amt | Pmts/Adjs ; Amt Due |
01/10/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.S Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment ‘Reference Coverage | Insurance Transaction | Pmt {Transfer | Trsf ;Batch# Status : Date Void ‘Date Voided |
Date | Type | Amt {To Amt Updated | Batch# {Voided | By
01/11/2019 appr : 80753311 Self-Pay Self Pay $30.00 0111193DFATOO01 Updated 01/14/2019
credit card Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 020519BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32.05 020519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $0.65 020S19BETAOBCBS Updated 02/06/2019
Adjustment
‘Service Date |Voucher# ‘Provider i Chg Amt | Pmts/Adjs ' Balance | Payor Coverage Type ‘Billed Date I Age Patient
= 01/15/2019 22463170 ANW $166.00 $166.00 $0.00 BLUEAD Medicat 01/17/2019 0 Virginius L
Taylor
Location | Department {Place Of {Refer {Batch# Voucher ‘Date Responsible Co-Ins } Co-Ins {Void Date Voided
Svc Or. Status | Updated Party Amt Paid i Batch# Voided By
file:///C:/Users/jjernigan/A ppData/Local/Temp/16/csim Viewer/csi338.tmp 7/24/2019

Virginius Taylor

OrthoGroup047
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 14o0f32 PagelD #: 96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Inquiry Page 3 of 7
TOG - TOG TOG -PT CWH 011619JDFATCO01 Updated 01/17/2019 — Virginius L $0.00 $0.00
PT Taylor
|Claim# Bill Media [Billing Prov ‘Local Use Text | Orig Voucher# [Orig Payor [Orig Bill Date 1Orig Media '
22463170 Electronic ANW 22463170 BLUEAD 01/17/2019 Electronic
[Dates of Service | Procedure i Mods | Description [Diagt [Description ‘Tos i Units | Fee Amt | Pmts/Adis | Amt Due |
01/15/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn MS4.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service [Procedure |Mods Description [Diag Description :TOS Units | Fee Amt | Pmts/Adjs ; Amt Due |
01/15/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment |Reference Coverage | Insurance [Transaction | pmt {Transfer | Trsf ‘Batch# | Status iDate Void Date | Voided i
Date i Type i i Amt To | Amt | i {Updated | Batch# | Voided By
01/16/2019 Trans ID: Self-Pay Self Pay $30.00 011619JDFATOOO1 Updated 01/17/2019
81073770 Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 020S19BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32.05 O20519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD 8CBS $0.65 020519BETAOBCBS Updated 02/06/2019
Adjustment
| Service Date | Voucher# ‘Provider Chg Amt ' Pmts/Adjs Balance } Payor Coverage Type {Billed Date ; Age |Patient
= 01/17/2019 22400790 ANW $166.00 $166.00 $0.00 BLUEAD Medical 01/21/2019 0 Virginius L
Taylor
Location | Department |Place Of |Refer. ‘ Batch# Voucher Date Responsible Co-Ins! Co-Ins {Void (Date Voided_—
Svc jor. i Status | Updated Party Amt | Paid | Batch# | Voided 'By i
TOG - TOG TOG- PT CWH 011819JDFAT0001 Updated 01/21/2019  Virginius L $0.00 $0.00
PT Taylor
{Claims [Bill Media [Billing Prov {Local Use Text {Orig Voucher# orig Payor {Orig Bill Date [Orig Media ‘
22400790 Electronic ANW 22400790 BLUEAD 01/21/2019 Electronic
[Dates of Service [Procedure [Mods | Description [Diagi [Description [TOS | Units| Fee Amt | Pmts/Adjs | Amt Due |

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

01/17/2019 97014 GP Appi Modality 1+ Areas Elec Stimj Unattn MS54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service | Procedure |Mods |Description [Diagi {Description ‘Tos F units | Fee Amt | Pmts/Adjs | Amt Due |
01/17/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2,00 $110.00 $90.34 $19.66
[Payment Reference ' Coverag ‘Insurance (Transaction ; Pmt ‘Transfer | Tr : atch # | Status (Void [Date | Voided :
{Date i Type I | Amit iTo | Am i :Batch# | Voided (By :
01/18/2019 Trans ID: Self-Pay Self Pay $30.00 011819JDFATOO02 Updated 01/21/2019
81223637 Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 020519BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32.05 020519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD 8CBS $0.65 020519BETAOBCBS Updated 02/06/2019
Adjustment
[Service Date [Voucher# —_[Provider__| Chg Amt} _—_—Pmts/Adjs| Balance [Payor (Coverage Type (Billed Date | Age Patient
= 01/21/2019 22493820 ANW $166.00 $166.00 $0.00 BLUEAD Medical 01/23/2019 0 Virginius L
Taylor
iLocation | Department | Place Of Refer. : Batch# [Voucher ‘Date {Responsible Co-Ins: Co-Ins ‘Void Date
| Sve Or. : Status : Updated Party Amt - Paid | Batch# iVolded
TOG - TOG TOG - PT CWH 012219JDFATO001 Updated 01/23/2019 — Virginius L $0.00 $0.00
PT Taylor
| Claimat ‘Bill Media ‘Billing Prov ‘Local Use Text ‘Orig Voucher # 1Orig Payor ‘Orig Bill Date 1Orig Media
22493820 Electronic ANW 22493820 BLUEAD 01/23/2019 Electronic
! i } j ; i re ' i
file:///C:/Users/jjernigan/A ppData/Local/Temp/16/csimViewer/csi338.tmp 7/24/2019

Virginius Taylor

OrthoGroup048
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 15 o0f32 PagelD #: 97

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Inquiry Page 4 of 7
i ' 2 i
| Dates of Service {Procedure | Mods | Description |Diagi IDescription iTOS | Units | Fee Amt | Pmts/Adjs | Amt Due }
01/21/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn MS54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service {Procedure {Mods | Description {Diagl |Description iTos Units | Fee Amt | Pmts/Adjs | Amt Due |
01/21/2019 97110 GP Ther Px 14 Areas Ea 15 Min Ther Xerss_ -M54.5 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
|Payment ‘Reference } Coverage [Insurance (Transaction | Pmt | Transfer i Trsf | Batch# Status : Date ‘Void ‘Date Voided -
Date ' ‘Type __Amt [To [amt | i ‘Updated | Batch# !Voided iBy
01/22/2019 appr 81445132 Self-Pay Self Pay $30.00 012219jdfATOOO1 Updated 01/23/2019
credit card Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 020S19BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32.05 020519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $0.65 020519BETAOBCBS Updated 02/06/2019
Adjustment
{Service Date [Voucher# ‘Provider Chg Amt | Pmts/Adjs Balance | Payor ‘Coverage Type ‘Billed Date i Age |Patient
~ 01/23/2019 22493830 ANW $221.00 $221.00 $0.00 BLUEAD Medical 01/25/2019 0 Virginius L
Taylor
Location [Department | Place Of iRefer. i Batch# Voucher Date Responsible Co-Ins | Co-Ins | Void | Date 'Voided
i {ove {Dr. i Status | Updated {Party Amt ; Paid | Batch# Voided \By
TOG - TOG TOG - PT CWH 012419)DFATO001 Updated 01/25/2019 Virginius L $0.00 $0.00
PT Taylor
| Claim# [Bill Media Billing Prov _{ Local Use Text |Orig Voucher# jOsig Payor [Orig Bill Date [Orig Media
22493830 Electronic ANW 22493830 BLUEAD 01/25/2019 Electronic
[Dates of Service [Procedure [Mods | Description [Diag [Description TOS | Units | Fee Amt | Pmts/Adis | Amt Due ,
01/23/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service [Procedure [Mods | Description {Diagi [Description [TOS | Units | Fee Amt| Pmts/Adjs | Amt Due |
01/23/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss MS4.5 Low back pain MEDICAL 3.00 $165.00 $145.34 $19.66
Payment [Reference nsurance Transaction { Pmt [Transfer [Test Batch#t | Status 'Date {Void | Date |Voided /
[Date | i | Amt {To i Amt i i Updated | Batch# | Voided iBy :
01/24/2019 Trans ID: Self-Pay Self Pay $30.00 012419)DFATO001 Updated 01/25/2019
81563422 Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $135.34 020519BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $54.55 020519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $1.11 020S19BETAOBCBS Updated 02/06/2019
Adjustment
[Service Date |Voucher# :Provider | Chg Amt | Pmts/Adjs Balance | Payor Coverage Type [Billed Date Age Patient
= 01/28/2019 22557420 ANW $166.00 $166.00 $0.00 BLUEAD Medical 01/30/2019 0 Virginius L
Taylor
[Location [Department |Place Of Refer. | Batch# {Voucher Date Responsible | Cons} Co-Ins | Void Date
: t [Sve iDr. | [Status {Updated |Party : Amt. Paid | Batch#t Voided By
TOG - TOG TOG ~ PT CWH 012919JDFATO001 Updated 01/30/2019 Virginius L $0.00 $0.00
PT Taylor
\Claim# {Bill Media ‘Billing Prov {Local Use Text ‘Orig Voucher# {Orig Payor jOrig Bill Date \Orig Media
22557420 Electronic ANW 22557420 BLUEAD 01/30/2019 Electronic

 

[Dates of Service | Procedure {Mods | Description

Diag |Description {TOS | Units | Fee Amt | Pmts/Adjs| Amt Due /

 

 

 

 

01/28/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)

[Dates of Service Procedure |Mods | Description [Diag |Description {TOS | Units | Fee Amt | Pmts/adjs | amt Due |

01/28/2019 = 97110 = GP-S Ther Px 1+ Areas Ea1S™Min Ther Xerss M545 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66

| | | i _ r i i I
file:///C:/Users/jjernigan/A ppData/Local/Temp/16/csim Viewer/csi338.tmp 7/24/2019

Virginius Taylor OrthoGroup049
Case 1:19-cv-00997-WS-B Do

Account Inquiry

cument 1-2 Filed 11/15/19 Page 16 of 32 PagelD #: 98

Page 5 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

} i 1 i : i } i i 1} i :
Payment {Reference | Coverage Hnsurance !Transaction | = Pmt ‘Transfer iTrsf | Batch# iVoid Date  Voided |
Date i jType : ; Amt iTo jAmt | i i 'Batch# |Voided | By
01/30/2019 APPR 81888516 Self-Pay Self Pay $30.00 013019JDFATO001 Updated 01/31/2019
CREDIT CARD Credit Card-
Copay
02/05/2019 216033003848368 Medical BLUEAD BCBS $103.30 020519BETAOBCBS Updated 02/06/2019
Adjustment
02/05/2019 216033003848368 Medical BLUEAD BCBS $32,05 020519BETAOBCBS Updated 02/06/2019
Payment
02/05/2019 216033003848368 Medical BLUEAD BCBS $0.65 020519BETAOBCBS Updated 02/06/2019
Adjustment
| Service Date Voucher# | Provider Chg Amt Pmts/Adjs Balance [Payor Coverage Type ‘Billed Date i Age ‘Patient
= 01/31/2019 22557440 ANW $166.00 $166.00 $0.00 BLUEAD Medical 02/04/2019 0 Virginius L
Taylor
Location | Department |Place Of [Refer. | Batch Voucher [Date Responsible | Coins! Co-InsiVoid (Date —_Voided
{Svc Or. : Status }Updated Party Amt } Paid {Batch# iVoided By
TOG- TOG TOG - PT CWH 0201193DFATO001 Updated 02/04/2019 — Virginius L $0.00 $0.00
PT Taylor
|Claima# ‘Bill Media [Billing Prov Local Use Text Orig Voucher# 1Orig Payor Torig Bill Date 1Orig Media
22587440 Electronic ANW 22557440 BLUEAD 02/04/2019 Electronic
[Dates of Service [Procedure |Mods | Description [Diag [Description {TOS | Units | Fee Amt| Pmts/Adjs | Amt Due |
01/31/2019 97014 GP Appl Modality 1+ Areas Elec Stimj Unattn MS54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
[Dates of Service [Procedure |mods | Description [Diag1 [Description TOS | Units | Fee Amt! Pmts/Adjs | Amt Due |
01/31/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment {Reference nsurance {Transaction ' Pmt Transfer | Trsf :Batch# Status ‘Date iVoid {Date | Voided .
Date i ; Amt iTo jAmt) | {Updated | Batch# | Voided By
02/01/2019 Trans ID: Self-Pay Self Pay $30.00 020119JDFATO001 Updated 02/04/2019
8209635 Credit Card-
Copay
02/12/2019 216033003855692 Medical BLUEAD BCBS $103,30 021219BETAOBCBS Updated 02/13/2019
Adjustment
02/12/2019 216033003855692 Medical BLUEAD BCBS $32.08 021219BETAOBCBS Updated 02/13/2019
Payment
02/12/2019 216033003855692 Medical BLUEAD BCBS $0.65 021219BETAOBCBS Updated 02/13/2019
Adjustment
{Service Date [Voucher# | Provider Chg Amt | Pmts/Adis | Balance [Payor Coverage Type ‘Billed Date Age [Patient
= 02/06/2019 22627080 ANW $166.00 $166.00 $0.00 BLUEAD Medical 02/08/2019 0 Virginius L
Taylor
Location | Department Place Of jRefer. | Batch# Voucher Date Responsible Co-Ins | Co-Ins | Void | Date Voided
i Sve Dr. Status Updated Party Amt | Paid { Batch# | Voided By
TOG - TOG TOG - PT CWH 020719JDFATO001 Updated 02/08/2019 — Virginius L $0.00 $0.00
PT Taylor
idaim# [Bil Media [Billing Prov Local Use Text {Orig Vouchers Orig Payor ‘Orig Bill Date [Orig Media
22627080 Electronic ANW 22627080 BLUEAD 02/08/2019 Electronic
[Dates of Service [Procedure |Mods | Description {Diag [Description TOS —_ Units | Fee Amt | Pmts/Adis | Amt Due |
02/06/2019 97014 GP Appt Modality 1+ Areas Elec Stimj Unattn M54.5 Low back pain MEDICAL 1.00 $56.00 $75.66 ($19.66)
| Dates of Service j Procedure | Mods | Description [Diag IDescription |TOS Units | Fee Amt | Pmts/Adjs i Amt Due ;
02/06/2019 97110 GP Ther Px 14 Areas Ea 15 Min Ther Xerss M54.5 Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment [Reference Coverage §Insurance | Transaction + Pmt {Transfer iT | Batch } Status ‘Date iVoid ‘Date i Voided i
Date | i Type ; i {Amt | To jam i i |Updated | Batch# | Voided | By i
02/11/2019 appr 82526307 Self-Pay Self Pay $30,00 0211193DFATO001 Updated 02/12/2019
credit card Credit Card-
Copay
02/19/2019 216033003863085 Medical BLUEAD BCBS $103.30 021919BETAOBCBS Updated 02/20/2019

file:///C:/Users/jjernigan/A ppData/Loc

al/Temp/16/csim Viewer/csi338.tmp
Virginius Taylor

7/24/2019
OrthoGroup050
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 17 of 32 PagelD #: 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Inquiry Page 6 of 7
Adjustment
02/19/2019 216033003863085 Medical BLUEAD BCBS $32.05 021919BETAOBCBS Updated 02/20/2019
Payment
02/19/2019 216033003863085 Medical BLUEAD &CBS $0.65 021919BETAOBCBS Updated 02/20/2019
Adjustment
| Service Date Voucher# | Provider Chg Amt | Pmts/Adjs Balance | Payor {Coverage Type ‘Billed Date Age ‘Patient
~ 02/08/2019 22627090 ANW $166.00 $166.00 $0.00 BLUEAD Medical 02/12/2019 0 Virginius L
Taylor
Location Department | Place Of {Refer. |Batch# Voucher Date Responsible Co-Ins | Co-Ins Void Date [Voided
pvc Dr. Status Updated Party Amt! Paid {Batch# Voided iBy
TOG- TOG TOG ~ PT CWH 0211193DFATO0O1 Updated 02/12/2019 — Virginius L $0.00 $0.00
PT Taylor
|Claim# (Bi Media {Billing Prov {Local Use Text | Orig Voucher# ‘Orig Payor [Orig Bill Date lOrig Media
22627090 Electronic ANW 22627090 BLUEAD 02/12/2019 Electronic
[Dates of Service | Procedure {Mods | Description Diagt ‘Description {TOS i Units | Fee Amt | Pmts/Adjs | Amt Due :
02/08/2019 97014 GP Appl Modality 14+ Areas Elec Stim} Unattn MS4.5 Low back pain MEDICAL 1.00 $56,00 $75.66 ($19.66)
[Dates of Service {Procedure | Mods | Description |Diagt [Description Tos [Units | Fee amt | Pmts/Adjs | Amt Due |
02/08/2019 97110 GP Ther Px 1+ Areas Ea 15 Min Ther Xerss M54.S Low back pain MEDICAL 2.00 $110.00 $90.34 $19.66
Payment {Reference Coverage lnsurance Transaction \ Pmt | Transfer i Trsf | Batch# status : Date Ivoid [Date | Voided :
Date Type i ! |__Amt{To pAmt j ! | Updated |Batch# lVoided By
02/11/2019 APPR 82681724 Self-Pay Self Pay $30.00 021119JDFATO001 Updated 02/12/2019
CREDIT CARD Credit Card-
Copay
02/19/2019 216033003863085 Medical BLUEAD BCBS $103.30 021919BETAOBCBS Updated 02/20/2019
Adjustment
02/19/2019 216033003863085 Medical BLUEAD BCBS $32.05 021919BETAOBCBS Updated 02/20/2019
Payment
02/19/2019 216033003863085 Medical BLUEAD BCBS $0.65 021919BETAOBCBS Updated 02/20/2019
Adjustment
| Service Date {Voucher + Provider ' Chg Amt i Pmts/Adjs Balance [Payor ‘Coverage Type {Billed Date Age ‘Patient _
= 05/07/2019 23315440 CWH $90.00 $90,00 $0.00 Self-Pay 05/27/2019 0 Virginius L
Taylor
Location | Department [Place Of (Refer. | Batch# voucher [Date Responsible Co-Ins | Co-Ins | old Date | Voided
Svc Dr. Status |Updated Party i Amt | Paid | Batch# Voided [By
TOG - TOG TOG - AO selfref 051419tegA00006 Updated 08/15/2019 Virginius L $0.00 $0.00
AO Taylor
[Claims {Bill Media [Billing Prov {Local Use Text | Orig Voucher# Orig Payor Orig Bill Date {Orig Media
23315440 CWH 23315440 BLUEAD 05/15/2019 Electronic
{Dates of Service i rocedure | Mods |Description :Diagi : Description ‘TOS i Units ; Fee Amt | Pmts/Adis | Amt Due |
- 05/07/2019 99213 Office or Other OutPt Visit Est Level 3 M54.5 Low back pain MEDICAL 1.00 $90.00 $90.00 $0.00
| Diag2 : : Description ‘Diag3 , ‘Description ! Diagd _ Description
MS1.36 Other intervertebral disc degeneration, jumbar region
Payment Reference ‘Coverage Pmt Transfer | Trsf } Batch# Status :Date Void Date iVoided :
Date Type l Amt {To j Amt Updated Batch# | Voided | By i
05/21/2019 216033003960074 Medical BLUEAD BCBS $39.08 052119BETAOBCBS Updated 05/22/2019
Payment
05/21/2019 216033003960074 Medical BLUEAD BCBS $20.12 052119BETAOBCBS Updated 05/22/2019
Adjustment
05/21/2019 216033003960074 Medical BLUEAD BCBS $0.80 052119BETAOBCBS Updated 05/22/2019
Adjustment
05/21/2019 216033003960074 Medical BLUEAD BCBS Self-Pay $30.00 0S2119BETAOBCBS Updated 05/22/2019
Transfer
file:///C:/Users/jjernigan/A ppData/Local/Temp/16/csim Viewer/csi338.tmp 7/24/2019

Virginius Taylor

OrthoGroup051
Case 1:19-cv-00997-WS-B Document 1-2

Filed 11/15/19 Page 18 of 32 PagelD #: 100

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Inquiry Page 7 of 7
05/21/2019 216033003960074 Self-Pay —_Rebilled 052119BETAOBCBS Updated 05/22/2019
Claim
06/05/2019 Ck876 Self-Pay SelfPay $30.00 060519ARMAOQ0001 Updated 06/06/2019
Check-
Balance
{Service Date [Vouchers | Provider [ Chg Amt i Pmits/Adjs | Balance } Payor Coverage Type {Billed Date Age {Patient
= 05/13/2019 23366150 CLA $1,200.00 $1,200.00 $0.00 BLUEAD — Medical 05/15/2019 0 Virginius L
Taylor
Location {Department {Place Of | Refer. [Batcne iVoucher Date Responsible Co-Ins | Co-Ins | Void Date i Voided
Svc Dr. i Status Updated Party Amt Paid | Batch Voided By
ToG- TOG TOG-MRI CWH = 051419tegAQ0003 Updated 05/15/2019 Virginius L $0.00 $0.00
MRI Taylor
[Claims ‘Bill Media ‘Billing Prov {Local Use Text [Orig Voucher# Orig Payor | Orig Bill Date ‘Orig Media
23366150 Electronic CLA 23366150 BLUEAD 05/15/2019 Electronic

 

Claim Field Name

Claim Field Information

 

 

 

 

 

 

 

 

 

 

 

 

Prior Authorization Number 147585943
Pre-Certification # 147585943
[Dates of Service [Procedure [Mods / Description [TOS Units! Fee Amt! Pmts/adjs | Amt Due |
05/13/2019 72148 Mri Spi Canal&cnts Lmbr C-Matrl M54,S Low back pain XRAY 1,00 $1,200.00 $1,200.00 $0,00
Payment [Reference Coverage | Insurance {Transaction Pmt [Transfer Trst [Batch | Status ‘Date ivoid {Date Voided |
Date L Type i Amt iTo Amt | L i Updated [Batch | Voided By :
05/17/2019 CC89666872 Self-Pay Self Pay $25.00 051719vieSO0001 Updated 05/20/2019
Credit Card-
Copay
05/28/2019 216033003967648 Medical BLUEAD BCBS $175.67 052819BETAOBCBS Updated 05/29/2019
Payment
05/28/2019 216033003967648 Medical BLUEAD BCBS $995.74 052819BETAOBCBS Updated 05/29/2019
Adjustment
05/28/2019 216033003967648 Medical BLUEAD BCBS $3.59 052819BETAOBCBS Updated 05/29/2019
Adjustment
file:///C:/Users/jjernigan/A ppData/Local/Temp/I 6/csim Viewer/csi338.tmp 7/24/2019
Virginius Taylor OrthoGroup052
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 19o0f32 PagelD #: 101

 

Exhibit “J”

hem
Case 1:19-cv-00997-WS-B Document 1-2 Fildd 11/15/19 Page 20 of 32. PagelD #: 102

REDACTED

Harlow Chiropractic Clinie LLC Patient B I
3475 Springhill Ave. :
Mobile, AL 36608-1522

| 42/3/2018
(251) 343-4242 Date

Account Le

Virginius Taylor

| ot
Virginius Taylor v. UPS
|

Harlow001

 
Case 1:19-cv-00997-WS-B Document1-2 Fil

VirginiusL. Taylor

 

18

04/18/18

05/02/18

05/16/18
05/30/18
06/13/18
07/11/18
07/16/18
08/08/18
08/22/18
09/05/18
09/19/18
10/03/18
10/17/48
10/34/18
11/14/18
11/28/18

12/03/18

Manipulation 5 regions
Laser FDA Medicare
Manipulation 3 Regions
Laser FDA Medicare
Manipulation 3 Regions
Laser FDA Medicare
Manipulation 5 regions
Manipulation 5 regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Manipulation 3 Regions
Statement Sent
Manipulation 3 Regions
Statement Sent

98942
97032 GY
98941
97032 GY
98944
97032 GY
98942
98942
98941
98941
98941
98941
98941
98941
98941
98941
98944
98944
98944

98941

 
 

 
 
 

|

 

$50.00
$69.00
$50.00
$69.00
$50.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
369.00
$69.00
$69.00
$69.00

$69.00

Virginius Taylor v. UPS

$50.00
$69.00
$50.00
$69.00
$50.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00
$69.00

$0.00
$69.00

$0.00

d 11/15/19 Page 21 of 32 PagelD#: 103

REDACTED

 
        

Harlow002
Case 1:19-cv-00997-WS-B Document 1-2 Fildd 11/15/19 Page 22 of 32 PagelD #: 104

REDACTED
VirginiusL. Taylor
oa

    

 

 

 

 

 

 

 

 

 

 

 

Current Due Past Due Pay This Amount
0-30 31-60 61-90: 91-120 >120 Expected Insurance
a a | ee | ee | Account Balance

 

 

 

 

Diags S13.4XXA $23.3XXA $33.5XXA S$33.8XXA  $38.9XXA

 

Virginius Taylor v. UPS Harlow003
|
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 23 of 32 PagelD #: 105

Exhibit “K”
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 24 of 32 PagelD #: 106

THE LAW OFFICE OF

J. PATRICK COURTNEY III

ATTORNEYS AT LAW
ONE NORTH ROYAL STREET, FIRST FLOOR
i * > ELEPH S
J Patric rourtney Ul POST OFFICE BOX 2205 51) 69 ion
- : .
Ipedlaw@rcheom, MOBILE, ALABAMA 36652-2205 FAX
Triat Advocacy as a Civil Trial Specialise (25 1) 433-3752

Jack “Trip” Smalley ITI

tripsmalley@gmail.com November 4, 2019

*** SETTLEMENT — CONFIDENTIAL ***

EMAIL: bmonroe@lgwmlaw.com

E. Britton Monroe, Esq.

Lloyd Gray Whitehead & Monroe, P.C.
880 Montclair Road, Suite 100
Birmingham, AL 35213-1972

RE: Your Insured - UPS Machinery Services, Inc.
Gallagher-Bassett Claim No. 005353-000307-AB-01
Virginius Leslie Taylor, Jr. vy. UPS Machinery Services, Inc., et al.,
Civil Action No. CV-2019-902793.00 in the Circuit Court of Mobile County, Alabama
JPC File No. 0918/01789

Dear Britt:

Thank you for your call advising that you have been retained to represent the Defendants in this
matter. I will hereafter provide information concerning the claim in hopes that we might have
productive discussions.

First, this is a clear liability claim. The UPS truck driver was clearly at fault in causing this
accident dated March 29, 2018 in Mobile, Alabama. See attached Accident Report. As the
diagram and narrative to the Accident Report show, the UPS truck pulled across Mr. Taylor’s
lane of traffic and hit him almost head-on. The maneuver by the UPS driver is inexcusable,
particularly given that it occurred at 9:04 a.m.

Mr. Taylor’s insurer (Travelers) paid $13,919.03 to repair damage to Mr. Taylor’s vehicle (2017
Acura MDX). That does not include post-repair depreciation that we are also seeking to recover
herein. The vehicle had 11,853 miles at the time of the accident. Repair invoices are available
upon request. The post-accident depreciation amount was determined to be $14,500. (See
attached report from Bullard Automotive.)

Mr. Taylor’s medical documentation existing at the time was provided to Gallagher-Bassett
under cover dated March 20, 2019 and August 8, 2019. I trust you have those records, but if not,
let me know and we will provide to you. We are further advised that Mr. Taylor’s orthopaedic
doctors have since performed facet blocks, an MRI and two ablation procedures (right and left,
four areas per side) upon Mr. Taylor for his injuries. After the initial facet block, the pain went
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 25 of 32 PagelD #: 107

November 4, 2019
Page 2

away for about ten (10) days, but it came roaring back. They did another facet block and again
the pain went away for ten (10) days, but came back. After the blocks failed to ease the pain,
Dr. Howard prescribed ablations after an MRI was performed. Dr. Aimee Walsh performed the
first ablation on Friday, September 27, 2019 on the right of side of Mr, Taylor’s lower back at
the Mobile Surgery Center. Mr. Taylor returned on October 12, 2019 to have an ablation on the
left side of his back performed. The doctors have indicated it would be at least six (6) weeks
before they could determine if the ablations have provided relief or not. At present Mr. Taylor
indicates the pain is “better,” about 60 percent of pre-ablation levels. We are awaiting the
outcome of those procedures and will advise upon determination. We will also provide the
medical records concerning such procedures and costs upon receipt (we have requested updated
records). Mr. Taylor has been put under anesthesia four (4) times in the last few months for
these procedures.

In additional to such procedures, Mr. Taylor is still receiving bi-weekly chiropractic care from
Dr. Harlow. His injuries made the basis of this action are in the nature of aggravation and
exacerbation. Mr. Taylor will testify that this accident made his neck/back condition “a lot
worse.” Mr. Taylor is 77 years old but previously was a very active person, enjoying fishing,
hunting, shooting, etc. He is retired from the construction industry where he managed a large
construction firm in Mobile (Radcliff Construction Company). 1 would be happy to make
Mr. Taylor available for an interview or deposition to confirm this situation.

Please give me a call to discuss.

Very truly yours,

 

bacaat

ra

 

hoog’ | es
7 ae ” ” ‘
J. Herne COURTNEY III
JPC/mj

Attachments Accident Report
Bullard Automotive Report

ce: Virginius Taylor
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 26 of 32 PagelD #: 108

Exhibit “L”
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 27 of 32 PagelD #: 109
MD Q Search Procedures ~ How lt Works w Financing Call (855) 614-4990 @ Log In/ Sig

save,

Radiofrequency Ablation

How Much Does a Radiofrequency
Ablation Cost?

On MDsave, the cost of a Radiofrequency Ablation
ranges from $2,104 to $3,116. Those on high
deductible health plans or without insurance can shop,

compare prices and save. Read more about how ‘5 579
MDsave works. 3

Estimated
National Average @

Find a provider near you | Enter a city or zip code

17 Providers in these locations

Arizona illinois Texas
Tucson Mount Vernon Lufkin
Arkansas Missouri Virginia
Fayetteville Kansas City Staunton
Florida Oklahoma
Lakeland Durant

How MDsave Works itsas easy as shopping online

COMPARE PRICES PAY IIPFPONT

 

 

MDsave
National Aver

°2,67

Our prices range {
$2,104-$3,11

Q

~

SCHEDULE YOR
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 28 of 32 PagelD #: 110

MD Search Procedures w How It Works v Financing Call (255) 6714-49900 Log In / Sign Up
a Q (855) @ ey

Facet Injection

How Much Does a Facet Injection Cost?

 

On MDsave, the cost of a Facet Injection ranges from
$975 to $1,409. Those on high deductible health plans
or without insurance can shop, compare prices and
save. Read more about how MDsave works.

Estimated MDsave
National Average ® National Average

‘2,901 1,324

Our prices range from

$975-$1,609

 

 

Find a provider near you Enteracityorzipcode ©

18 Providers in these locations

 

Arizona Minois Oklahoma
Tucson + Mount Vernon ©) Durant

Arkansas Missouri Texas
Fayetteville Xansas City Lufkin é P

Kirksville

Florida Virginia

Lakeland Staunton
peter scree eter What is a Facet Joint Injection?

_ The facet joints are located along both sides of each vertebra, where they give your spir
Sor Sater the flexibility to bend and twist. A facet joint injection delivers a local anesthetic directly
inte the facet joints to control pain. Facet joint injections may be used as a diagnostic to
to determine if the facet joint is the source of pain, or therapeutically to relieve previous
diagnosed pain.

 

MD _ Prepay your healthcare
Save bill and save money.

 
5 case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 29 of 32 PagelD#: 111

Typical costs:

e Anesthesia typically is covered by health insurance for medically necessary procedures. For
patients covered by health insurance, out-of-pocket costs for anesthesia can consist of coinsurance
of about 10% to 50%.

« For patients without health insurance, the cost of anesthesia can range from less than $500 for a
local anesthetic administered in an office setting to $500-$3,500 or more for regional anesthesia
and/or général anesthesia administered by an anesthesiologist and/or certified registered nurse
anesthetist in a hospital operating room.

« Total anesthesia costs typically include: the anesthesia provider fee and the hospital anesthesia
fee, which covers the cost of supplies, equipment, medications and hospital staff used for
anesthesia. General anesthesia costs typically are calculated based on a base unit value assigned
to the procedure based on its complexity (for example, an appendectomy is six base units and
coronary bypass surgery is 20) added to the number of 15-minute time units the provider spends
and multiplied by the provider's charge per unit. A 2010 survey by the American Society of
Anesthesiologists showed a median of about $60 to $64 per unit. So, an anesthesiologist might bill
$600 for an appendectomy that takes an hour, or bill $2,500 or more for heart surgery that takes six
hours.

« Hospital anesthesia charges typically depend on the complexity of the procedure. For example, at

Akron General] in Onio, the typical hospital anesthesia charge is about $200-$1,050, depending

on the surgery. HealthcareBlueBook.com2! tists approximate anesthesia costs for a variety of
procedures: $469 for a leg fracture surgery, $582 for hernia repair, $619 for a tonsillectomy, $1,243
for a total hysterectomy without cancer, $1,159 for spinal fusion surgery and $2,495 for coronary
bypass grafting.

Related articles: Appendectomy, Back Surgery. Health Insurance

What should be included:

« For local anesthesia, the provider will inject a local anesthetic into a specific area of the body to
numb that area by preventing the nerves form sending pain signals. Lidocaine is an example of a
commonly used local anesthetic.

« For regional anesthesia, the provider will inject the anesthetic near a cluster of nerves. Typically,
the patient can either remain fully aware or be given a sedative. Spinal blocks, epidural blocks and
peripheral nerve blocks -- which can numb a leg, arm or the head -- are all types of regional
anesthesia. Regional anesthesia can be used alone during surgery, in combination with general
anesthesia during surgery or after surgery for pain control. The American Society of Regional

Anesthesia and Pain Medicine!) has information on regional anesthesia.

« For general anesihesia, the provider typically will administer the anesthetic as a gas through a
mask and/or intravenously. The anesthetic makes the patient unconscious and unable to feel pain.
An anesthesia care provider will monitor the patient's heart, lung and kidney function and
temperature and will adjust medications if needed. Areversal agent may be administered after

surgery to help the patient wake up. WebMD offers an overview!) of what happens before. during
and after anesthesia.
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 300f 32 PageIlD #: 112

Exhibit “M”
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 31o0f32 PagelD #: 113

flarlow Chiropractic Clinic

April 29, 2019

Dr. Chantel Harlow
3475 Springhill Ave
Mobile, AL 36608

Patient: Virginius Taylor

Mr. Taylor has been a patient in my office for several years. He initially came to my
office in 2013 with minimal discomfort in his neck, right shoulder, and lower back that
were resolved with his treatments here at my office. He was on maintenance visits for

an extended period of time.

On 2/7/2017 and 3/29/18, Mr. Taylor was involved in 2 separate motor vehicle
collisions. He had cervical, thoracic, and lumbar injuries as a result of these car
accidents. Moderate levels of ligamentous instabilities were found in each of these
regions, and therefore, his condition is easily exacerbated with normal daily activities.

He has progressed well through the course of treatment. This patient’s traumatic
neck injury symptoms are approximately 80-85% improved but with residual symptoms
of neck stiffness and decreased range of motion occurring one to two times per month,
worse in the afternoon as the day progresses lasting several days per episode. These
symptoms are likely to reoccur indefinitely due to the incomplete healing of the torn
ligaments, muscles, and tendons (perhaps only 80% as strong as compared to this
patient’s pre-injury status) with the resultant greater proclivity for the occurrence of

subluxations as compared to a typical person.

Virginius Taylor v, /
UPS Harlow017
Case 1:19-cv-00997-WS-B Document 1-2 Filed 11/15/19 Page 32 of 32 PagelID#: 114

The patient’s lower back is approximately 75% resolved based on the occurrence of
pain when this patient exerts himself beyond his now limited capabilities, such as lifting
at home doing basic activities of daily living.

As a result of the accident, the patient’s neck and jower back regions are significantly
more susceptible to be reinjured. The patient has been instructed to walk and perform
light weight resistive muscle strengthening and range of motion exercises, but to
carefully be aware of and not exceed his physical capabilities.

Mr. Taylor will continue to need chiropractic treatments for the next year, twice a
month. He will also need laser therapy when his condition is aggravated.

Yours in Health,

 

Chantel S. Harlow, D.C.

Virginius Taylor v.
UPS Harlow018
